DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the previous Office action, the phrase “proprioceptive shaver” was rejected.  Applicant overcame the rejection by providing a very detailed explanation on how the term is appropriate however this explanation is only in the arguments.  The specification needs to include this explanation so it is clear how the term applies.   
Appropriate correction is required.
Claim Objections
Claims 10 and 14 are objected to because of the following informalities:
In claim 10, the bracketed terms “(back or dorsal)” and “(palmer)” are unclear.  It is unclear why these words are in brackets.  The brackets need to be removed.
In claim 14, the phrase “proprioceptive shaver main body” should be replaced with “main body”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7, 8, 10-15, and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with further defining the shaver with the user’s hand and an intended grip.  User’s hands are indefinite in that that come in all shapes and sizes.  What may work with one particular user may not work with another user.  The shaver must be defined by the structure that makes up the shaver and not the indefinite user.  Since the user is indefinite, all limitations that depend on the user are indefinite.  Also, how the user grips the shaver is an intended use and cannot be positively claimed in that a user may not grip the tool in the way claimed even if their hand is the right size to perform the intended grip.  How the shaver is gripped is up to the user and can be different each time.  A person with very long, very short fingers, or very wide finger may not be able to hold the shaver in the way claimed but are still able to use the shaver to shave.  All shaver limitations dependent upon the user’s fingers need to be removed or amended so that it is clear that the interaction with the fingers are merely an intended use.
With regards to claim 1 lines 8-9, the disclosure that the openings are “sized and shaped to receive” first and second fingers is indefinite.  The openings are based on the size and shape of the indefinite user’s fingers.  It is unclear what size and shape could be utilized with every type of finger characteristic.  A person’s fingers may be very wide and not able to be received as intended.  The size and shape of the opening cannot be dependent upon the fingers because the fingers are indefinite.  The phrases should be amended to “first opening configured to receive a first finger” and “second opening configured to receive a second finger”.  In this format, the openings are not defined by the fingers they merely perform an intended use of receiving a finger.      
With regards to claim 1 lines 11-12, the phrase “non-cutting surface sized and shaped to receive said first and second fingers” is indefinite as the surface is further limited by the indefinite fingers.  It is unclear what size and shape could be utilized with every type of finger characteristic.  The phrase should be replaced with “non-cutting configured to receive said first and second fingers”.
 With regards to claim 1 lines 14-16, the phrase “shaving assembly extending from said main body at a sufficient length to allow said first finger and said second finger to rest on said non-cutting surface” is indefinite.  It is unclear what can and cannot be considered a sufficient length so that fingers of all sizes and shapes can rest on the surface.  The length is dependent upon the indefinite finger length.  The intended length may be too long for a person with small hands.  Claim 21 lines 12-13 has the same issue.
With regards to claim 1, the paragraph spanning lines 17-21 utilizing the joints is indefinite.  The shaver is being further defined based on the indefinite intended grip.  The user may not have a hand shape that corresponds with the shaver and is not able to grip the shaver as disclosed.  The user may have a hand shape that does not allow for all or some of the points of contact.  Claim 21 lines 19-24 has the same issue. 
With regards to claim 1 line 18, the phrase “shaver provides points of contact” is unclear.  What structure of the shaver provides points of contact?  The shaver has been disclosed with a user engagement member that works with the fingers.  As written, the member is unrelated to the providing contact points function which does not appear to be supported.  Claim 21 lines 19-20 has the same issue.
 With regards to claim 8, the phrase “bar extends from said user engagement member a sufficient length” is indefinite.  It is unclear what can and cannot be considered a sufficient length so that hands/fingers of all sizes and shapes be positioned to rest as claimed.  The length is dependent upon the indefinite finger length.  The intended length may be too long for a person with small hands.
With regards to claim 10, it is unclear how the structures can be considered “constructed and arranged to engage” with the specific part of the fingers if the user does not have a hand shape that allows for such an arrangement.  Without a hand with the right characteristics, these structures will not be constructed and arranged to engage the specific parts of the fingers.  Claim 21 lines 3-4 has the same issue.
With regards to claim 11, claim 1 discloses first and second openings in the user engagement member.  It is unclear if the two partially open ring shapes structures represent the same or different structures than the openings of claim 1.  As written, the engagement member has first and second openings and additionally two ring shaped structures which is not supported.



Claims
It is to be noted that claims 1, 2, 7, 8, 10-15, and 18-25 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not address the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
28 September 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724